Morphy, J.
Joseph B. Robert has brought up this appeal from a judgment rendered against him as the endorser of a note drawn to his own order, held by the plaintiffs. The defence he made below, and upon which he insists in this court, is, that the notice to bind him as endorser is insufficient, as it was directed to him at the Holmesville post-office, when there was another post-office nearer to his residence, to-wit, that located at Bayou Rouge. .This defence is the same which was made in a suit between the same parties, decided a few days since, ante, p. 130, and rests on nearly the same evidence. It is clearly shown in this case, that although there may be a difference of about a mile in the distance of the two post-offices from the defendant’s residence, he is, and was at the time of the protest, in the habit of receiving his letters and papers at the Holmesville post-office. The notice given at that office appears to us sufficient. See the authorities cited in the case above referred to.

Judgment affirmed,